Name: Commission Regulation (EEC) No 830/81 of 31 March 1981 fixing the export refunds on isoglucose
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 4. 81 Official Journal of the European Communities No L 85/31 COMMISSION REGULATION (EEC) No 830/81 of 31 March 1981 fixing the export refunds on isoglucose June 1977 laying down rules for applying the levy and the refund in respect of isoglucose and amending Regulation (EEC) No 1 92/75 (4) ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2-25 % , a rate of exchange based on their effective parity ;  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; Whereas it follows from applying the detailed rules set out above that the refund for isoglucose should be as set out in the Annex hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Isoglucose, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1111 /77 of 17 May 1977 laying down common provi ­ sions for isoglucose (*), as last amended by Regulation (EEC) No 387/81 (2), and in particular the first sentence of the third subparagraph of Article 4 (2) and paragraph 5 thereof, Having regard to the opinion of the Monetary Committee, Whereas, pursuant to Article 4 of Regulation (EEC) No 1111 /77, provision may be made for an export refund for isoglucose ; Whereas the level of the refund is to be determined per 100 kilograms of dry matter, taking into account in particular the export refund fixed by virtue of Article 19 ( 1 ) of Regulation (EEC) No 3330/74 (3), for the products referred to in Article 1 ( 1 ) (d) of that Regulation and the economic aspects of the proposed export ; Whereas the refund must be the same throughout the Community ; whereas it may be varied according to destination ; Whereas the said refunds must be fixed every month ; whereas they may be altered in the intervening period ; Whereas the refund is granted only in respect of iso ­ glucose satisfying the conditions laid down in Article 3 of Commission Regulation (EEC) No 1469/77 of 30 HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products referred to in Article 1 of Regulation (EEC) No 1111 /77 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 March 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 134, 28 . 5. 1977, p. 4 . (2) OJ No L 44, 17. 2. 1981 , p. 1 . ( ») OJ No L 359, 31 . 12. 1974, p. 1 . (4) OJ No L 162, 1 . 7. 1977, p. 9. No L 85/32 Official Journal of the European Communities 1 . 4 . 81 ANNEX to the Commission Regulation of 31 March 1981 fixing the export refunds on isogiucose (ECU) CCT heading No Description Refund per 100 kg of dry matter 17.02 Other sugars in solid form ; sugar syrups, not containing added flavouring or colouring matter ; artificial honey, whether or not mixed with natural honey ; caramel : D. Other sugars and syrups : I. Isoglucose o C ) 21.07 Food preparations not elsewhere specified or included : F. Flavoured or coloured sugar syrups : III . Isoglucose o C) (') Applicable only to products referred to in Article 3 of Regulation (EEC) No 1469/77.